PER CURIAM.
Leo Sullivan appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse the trial court’s order and remand this case for the trial court to conduct an evidentiary hearing to determine if Sullivan is entitled to withdraw his plea because it was involuntarily entered without the assistance of counsel. See Peart v. State, 756 So.2d 42 (Fla.2000); Perry v. State, 25 Fla. L. Weekly D541, — So.2d —, 2000 WL 220426 (Fla. 1st DCA Feb. 28, 2000), revieiv granted, No. SC00-495, 767 So.2d 461 (Fla. July 7, 2000).
Reversed and remanded.
CAMPBELL, A.C.J., and THREADGILL and GREEN, JJ, Concur.